Citation Nr: 0420026	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  94-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic back 
disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 1994, the undersigned 
Veterans Law Judge held a personal hearing for the veteran at 
the RO.  In May 1995, the Board denied entitlement to the 
benefits sought.  In October 1995, the Board denied the 
veteran's motion for reconsideration.  The veteran thereafter 
appealed the Board's May 1995 decision to the United States 
Court of Veterans Appeals (Court).  During the pendency of 
his appeal, the veteran changed representation.  In an August 
1997 Memorandum Decision, the Court vacated the Board's May 
1995 decision and remanded the case to the Board.  The Board 
thereafter remanded this case to the RO for further 
development in March 1998, April 2003, and October 2003.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify him of the further action that is required on his 
part.


REMAND

In a letter of February 13, 2004, the veteran was advised 
that he was being given a period of 60 days to respond to the 
supplemental statement of the case and that, after that 
period, the file would be returned to the Board.  He was told 
that if he had any new evidence or correspondence, such 
should be sent to the AMC.  In May 2004, after the transfer 
of the file back to the Board, the AMC received from the 
veteran additional pertinent medical evidence, and such was 
forwarded to the Board.  A waiver of RO review did not 
accompany this evidence.  Therefore, while the Board regrets 
the additional delay caused the veteran, another remand is 
required for the RO to review this new evidence and issue a 
supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 
19.37 (2003). 

Next, the Board notes that the appeal was remanded in October 
2003, in part, to obtain a ". . . supplemental medical 
opinions for the record as to the etiological relationship, 
if any, between the medical findings pertaining to the 
veteran's back recorded in service and any currently-
diagnosed back disability."  In this regard, the VA 
physician's attention was to be brought to, among other 
things ". . . a 16 February 1965 service X-ray report noting 
probable low back strain, rule-out spondylolisthesis, 
spondylolysis, and arthritis . . ."  Thereafter, the remand 
provided the following directions to the VA physician:

After reviewing the entire inservice and 
post-service record, the examiner should 
be requested to furnish opinions for the 
record as to (a) whether or not a chronic 
back disability was manifested in 
service; (b) whether it is at least as 
likely as not that the veteran's back 
complaints recorded in service in 1965 
were the early manifestations of any 
currently-diagnosed back disability, or 
whether it is more likely that any 
currently-diagnosed back disability is 
separate and distinct from the veteran's 
inservice back complaints; and if the 
latter, (c) what was the date of onset of 
any currently-diagnosed back disability. 

Unfortunately, while the veteran was provided a VA 
examination in January 2004, the opinions provided in the 
examination report were made without that examiner's having 
reviewed the February 1965 x-ray report.  The examiner also 
provided conflicting opinions to the above questions.  
Specifically, while the VA examiner first opined that the 
veteran did " . . . not appear to have a chronic back 
disability," he thereafter opined that x-rays showed a 
chronic low back disorder - degenerative changes at L4-L5 and 
L5-S1.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  The 
Court has also stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  

Therefore, another remand is also required to obtain, after a 
review of the entire record on appeal including the February 
1965 x-ray, a clarifying medical opinion.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

(Parenthetically, the Board notes that, while the October 
2003 remand asked that the above opinions by obtained from 
the March 2001 VA examiner, it appears that that paragraph 
accidentally omitted the language "if still associated with 
[VA]."  Therefore, since that examiner has since left VA 
employment, it is appropriate, on remand, for VA to obtain 
the medical opinion from another qualified VA physician.)

Next, the Board notes that the VCAA requires VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, VA is to: (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notify inform him of the 
information and evidence that VA will seek to provide; (3) 
notify him of the information and evidence the claimant is 
expected to provide; and (4) tell the claimant to provide any 
evidence in his possession that pertains to the claim.  38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  
Therefore, while the RO made a good start in providing the 
veteran with the requisite VCAA notice in its June 2001 
letter as well as the January 2002 and February 2004 
supplemental statements of the case, on remand, they should 
continue to do so. 

Lastly, the Board notes that VCAA requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  Therefore, on 
remand, the RO should also obtain and associate with the 
claims file the veteran's contemporaneous VA and private 
medical records that have not already been associated with 
the record from the locations found in the claims file.  Id. 

Therefore, the appeal is REMANDED for the following action:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
a chronic back disability.  The letter 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have not as yet been 
identified that have treated him for his 
back disorder since his separation from 
military service.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the claims file including 
all contemporaneous records from his VA 
and/or private physicians.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran's claims 
file to be reviewed by the VA physician 
that examined the veteran in January 2004 
if available or another physican if he is 
not available.  A copy of the February 
1965 x-ray report  should be placed on 
top of the claims folder.  After 
reviewing the entire in service and post-
service record, the examiner should 
furnish opinions for the record as to (a) 
whether or not a chronic back disability 
was manifested in service; (b) whether it 
is at least as likely as not that the 
veteran's back complaints recorded in 
service in 1965 were the early 
manifestations of any currently-diagnosed 
back disability, or whether it is more 
likely that any currently-diagnosed back 
disability is separate and distinct from 
the veteran's in service back complaints; 
and if the latter, (c) what was the 
approximate date of onset of any 
currently-diagnosed back disability.

Note:  In providing the above opinions, 
the physician should comment on the 
February 1965 x-ray and the conflicting 
opinions provided in January 2004 as to 
whether the veteran has a chronic back 
disability.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted since the 
time of the February 2003 supplemental 
statement of the case including the 
evidence the veteran filed with the Board 
in May 2004, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


